App. Term, Sup. Ct. N. Y., 1st Jud. Dept. Certiorari granted limited to Question 4 presented by the petition which reads as follows:
“4. Whether, consistent with the due process requirements of the Fourteenth Amendment and the constitutional standards for judging obscenity enunciated by the Supreme Court, a judgment of conviction can be rendered against an accused without proof in the record that the accused knew the contents of the material or believed that the material involved violated the law, and where books of a similar character have been held to be constitutionally protected by the courts of the State.”
Mr. Justice Black, Mr. Justice Douglas and Mr. Justice Stewart are of the opinion that certiorari should be granted on all the questions presented by the petition.